Citation Nr: 0509446	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  04-11 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 until February 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Columbia, South Carolina.

In his November 2003 notice of disagreement, the veteran 
expressed his desire for a personal hearing.  In January 
2004, he elected to have his case reviewed by a Decision 
Review Officer.  In February 2004, the RO sent a letter 
notifying him of the time of his hearing.  However, a 
handwritten notation on that document indicates that the 
veteran elected to forego a hearing and have an informal 
conference instead.  That notation was dated in March 2004.  


FINDING OF FACT

The competent evidence fails to demonstrate any physical 
deformity of the penis.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
erectile dysfunction  have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.115b, Diagnostic Code 7599-7522 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial matters

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the appellant provide any evidence 
in his possession that pertains to the claim.  Second, VA has 
a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A.

Notice

The claims file does not contain a VCAA notice letter 
discussing the veteran's increased rating claim.  However, it 
has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim of 
service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement, 
provided that appropriate VCAA notice was provided as to the 
initial claim that was the subject of the grant.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case. 

In the present case, VAOPGCPREC 8-2003 applies.  Thus, as 
long as adequate notice was provided as to the underlying 
service connection claim, then no further notice is required 
as to the "downstream issue" increased rating claim.  Here, 
a July 2003 notice letter apprised the veteran of the types 
of evidence necessary to substantiate his claim of 
entitlement to service connection for erectile dysfunction.  
The division of responsibilities between VA and a claimant in 
developing a claim was also discussed.   

Based on the above, the Board concludes that notice as to the 
underlying service connection claim obviates the need for 
additional notice as to the "downstream issue" increased 
rating claim.  The Board also observes that, VAOPGCPREC 8-
2003 notwithstanding, the veteran was alerted as to the 
evidence necessary to substantiate his increased rating claim 
via a January 2004 statement of the case.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
reports of VA and private post service treatment and 
examination.  Additionally, further statements in support of 
the veteran's claim are of record.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Further regarding the duty to assist, it is noted that the VA 
examiner in July 2003 did not have the veteran's claims file 
at his disposal.  However, this is not an instance in which 
the examiner was requested to offer an opinion, wherein 
knowledge of the veteran's medical history would be vital in 
order for the VA examiner to properly perform his job.  
Rather, the issue currently before the Board is entitlement 
to an increased initial rating, where the only purpose of the 
examination is to thoroughly describe the relevant objective 
findings.  As such was accomplished here, there is little or 
nothing to be gained by remanding the matter for another 
examination.  Indeed, the veteran has not contested the 
thoroughness of the examination, nor has he claimed that his 
symptoms have worsened since the July 2003 physical.  For 
these reasons, it is not felt that additional efforts are 
required under the VCAA.  Indeed, it appears further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (rating 
schedule), which is based upon the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Factual background

The record reflects that the veteran underwent a radical 
prostatectomy in March 2003.  While voiding complications 
arose, requiring additional surgical procedures in May 2003, 
such evidence does not indicate any deformity of the penis.

The veteran was examined by VA in July 2003.  He reported 
erectile dysfunction since the time of his prostate surgery.  
He tried Viagra, but experienced little improvement.  He 
denied any excruciating bony pain.  

Objectively, genital examination revealed a normal phallus, 
with no obvious deformities.  Both testes felt normal, with 
no tenderness.  No masses were felt.  There was no blood over 
the gloves.  He was diagnosed with complete loss of erectile 
function and loss of use of creative organ, status post 
prostate surgery.

Analysis

The veteran is presently assigned a noncompensable rating for 
erectile dysfunction, pursuant to Diagnostic Code 7599-7522.  
Diagnostic Code 7522 provides a 20 percent evaluation for 
penis deformity with loss of erectile power.  

In the present case, there is no objective evidence revealing 
any deformity of the penis.  To the contrary, the July 2003 
VA examination demonstrated a normal phallus, with no obvious 
deformities.  No other evidence of record contradicts such 
findings.  Indeed, the veteran himself denied that his penis 
was physically deformed in correspondence dated in February 
2004.  

Absent competent findings of a penis deformity, a compensable 
rating under Diagnostic Code 7522 is not warranted.  In so 
finding, the Board is sympathetic of the veteran's complaints 
of a loss of intimacy with his spouse due to his erectile 
dysfunction.  However, the award of special monthly 
compensation under 38 C.F.R. § 3.350 for loss of use of a 
creative organ is intended to compensate for such 
difficulties.

The Board has also considered whether any alternate Code 
sections may afford a compensable rating here.  However, no 
other Code sections are relevant in this case.  In so 
finding, it is noted that the veteran's voiding problems are 
not at issue here, as a 40 percent evaluation was awarded for 
residuals of his prostatectomy.  The veteran had no 
disagreement as to that rating.  

In conclusion, the competent evidence shows a disability 
picture consistent with the currently assigned noncompensable 
evaluation for erectile dysfunction.  There is no basis for 
an increased rating for any portion of the claims period.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  

Finally, the evidence does not reflect that the veteran's 
erectile dysfunction caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2004) is not warranted.


ORDER

Entitlement to an initial compensable evaluation for erectile 
dysfunction is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


